STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s arguments, filed February 22, 2022, with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Applicant presents the argument that Talluri (U.S. Patent Publication No. 2004/0153481) teaches that multiple alleged stripes are in the same stripe group (corresponding to the set of servers), but does not disclose “each stripe of the first plurality of stripes spans a different set of servers” as required by the independent claims.  
Talluri teaches that stripes are written to a limited number of servers called stripe groups and that multiple stripe groups spanning different sets of servers exist on the system (Talluri: ¶ [0020]).  Upon further consideration, the Examiner agrees that “multiple stripe groups spanning different sets of servers” is not the same as “each stripe of the first plurality of stripes spans a different set of servers” required by the independent claims.  Therefore, the combination of 
Accordingly, for the above stated reasons, the rejections under 35 U.S.C. § 103 are withdrawn.  
Further search of the prior art found prior art similar to Talluri which teaches stripes spanning disks/servers within a group or set.  However, none of the prior art found explicitly teaches or would reasonably suggest to one of ordinary skill in the art the cited limitation (i.e., each stripe spanning a different set of servers) in conjunction with the other limitations in the independent claims when the independent claims are considered as a whole.  
Accordingly, claims 1-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113